Broyles, J.
1. The indictment for trespass, in which the defendant is charged with “wilfully cutting down and felling the timber and wood upon the land of W. B. Saye in Adsboro district, G. M., without the consent of the owner,” was subject to a timely special demurrer, because of indefiniteness of description of the land, though .previous statements in the indictment located the land in the county of the prosecution. W. B. Saye might have owned several different tracts of land in that district.
2. The evidence did not authorize the conviction of the accused,, and a new trial should have been granted.
.3. In view of our ruling as above given we deem it unnecessary to pass upon the other assignments of error. Judgment reversed.